Gray, C. J.
By the second deed, executed March 16, 1869, all the ores, metals and minerals upon the whole lot were conveyed by Wright to Wilcox, excepting and reserving the vein of iron ore previously, conveyed by the same grantor by the first deed. Although the legal title in all that was conveyed by the second deed thereby vested in Wilcox, the report shows that he in fact bought the property upon joint account for himself and Lucas equally, and that Lucas was equitably entitled to half of it, by way of resulting trust.
*25By the third deed, dated April 1,1869, the plaintiff, Wilcox, conveyed to each of the defendants, Lucas and Alden, an undi vided third of the premises described in the second deed, with out any reservation or exception, and with full covenants of warranty. But the report shows that the plaintiff and Lucas jointly had negotiated the sale of an undivided third part to Alden; that, as between the plaintiff and Lucas, this deed was intended and understood to convey for their joint benefit tc Alden the share which he had so bought, and to transfer to Luca» the legal title in that half of the remaining two thirds to which he was already equitably entitled; and that the reservation or exception of the rights in the vein of iron ore, which had been inserted in the deed to Wilcox, was omitted in the deed from him, under a mutual mistake, participated in by Wilcox and Lucas and the scrivener who wrote the deed, that the iron ore was not within the land described therein.
This mistake did not depend upon the legal meaning of the words used, but upon the application of the description in the deed to the land, which involved a mere question of fact. Chester Emery Co. v. Lucas, 112 Mass. 424. Hoar v. Goulding, 116 Mass. 132. In such a case, there can be no doubt of the power and the duty of a court of chancery to restrict the operation of the deed to what was actually understood and intended by the parties, either by ordering the deed to be reformed, or by restraining the grantee from availing himself of it beyond the mutual understanding and intention. Glass v. Hulbert, 102 Mass. 24. Jones v. Clifford, 3 Ch. D. 779, 792.
The plaintiff is therefore entitled to a decree, in such form as the circumstances of the case may require and admit, to prevent the defendant, Lucas, so far as any interest was directly conveyed to him by this deed, from relying upon the grant or the covenants therein contained, as giving him any right against the plaintiff by reason of the vein of iron ore having been since ascertained to be situated within the land described in this deed.
As to Alden, the case stands differently. He is found by the report to have had no knowledge of the mistake. He therefore acquired an absolute title, legal and equitable, to the third part conveyed to him, according to the unrestricted terms of the deed, with a corresponding right to enforce the covenants of *26warranty. This title and right he might convey to Lucas or to any other person. In the absence of any evidence of fraud, or other qualifying circumstances, Lucas must be taken to have acquired, by his subsequent purchase of this third from Alden, all Alden’s rights.
But, as the conveyance of this third, which had previously been held by Wilcox in trust for the benefit of himself and Lucas jointly, was made to Alden for the joint benefit of Wilcox and Lucas, both are equally liable in equity on the covenants of warranty in that conveyance, so far as relates to this third; and, in order to prevent circuity of action, Lucas should be restrained from enforcing those covenants as to one half of this third.
Upon the grounds already stated, the mortgage made by Lucas to Alden constitutes a valid incumbrance in Alden’s hands upon whatever share of the estate Lucas had the legal title in at the time of executing the mortgage. But, as between the plaintiff and Lucas, Lucas could not, by any alienation of the estate, in fee or in mortgage, increase the liability of the plaintiff upon the covenants of warranty in the deed of April 1,1869.
As to the conveyance of May 2, 1870, from the plaintiff to Lucas, of the other third, which had remained the plaintiff’s property after his conveyance to Lucas and Alden, no mistake is alleged or proved, and no relief is sought.
The result is that the plaintiff is entitled to an injunction restraining Lucas from setting up the deed of April 1, 1869, or the covenants therein contained, as applicable to the vein of iron ore, so far as regards one undivided half of the premises, consisting of the third part conveyed to Lucas by that deed, and of one half of the third part which was thereby conveyed to Alden and afterwards conveyed by Alden to Lucas; and also restraining Lucas from prosecuting his action against the plaintiff upon those covenants, except so far as may be necessary to ascertain the amount of the damages, until he shall have procured Alden’s assent, either to such reformation of that deed, or to such release, as will secure the plaintiff’s rights, and until such reformation shall have been ordered by the court or such release executed by the parties. The terms of the decree must be settled before a single judge. Decree accordingly.